18-12767-mew   Doc 65   Filed 11/14/18    Entered 11/14/18 09:40:10   Main Document
                                         Pg 1 of 4
18-12767-mew   Doc 65   Filed 11/14/18    Entered 11/14/18 09:40:10   Main Document
                                         Pg 2 of 4
18-12767-mew   Doc 65   Filed 11/14/18    Entered 11/14/18 09:40:10   Main Document
                                         Pg 3 of 4
18-12767-mew   Doc 65   Filed 11/14/18    Entered 11/14/18 09:40:10   Main Document
                                         Pg 4 of 4
